Exhibit SECOND AMENDED AND RESTATED SECURITY AGREEMENT This Second Amended and Restated Security Agreement (the “Agreement”) is made as of February 15, 2008 by BioTime, Inc., as the “Debtor,” in favor and for the benefit of Alfred D. Kingsley, George Karfunkel, Richard Lowish, Broadwood Partners, L.P., and The Life Extension Foundation, individually and collectively, as the “Secured Party,” and amends and restates that certain Security Agreement dated April 12, 2006 as amended by that certain First Amended and Restated Security Agreement dated October 17, 2007. PREMISES A.
